FILED
                            NOT FOR PUBLICATION                             JAN 30 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN SHEK,                                       No. 13-15680

               Plaintiff - Appellant,            D.C. No. 3:12-cv-04517-WHA

  v.
                                                 MEMORANDUM*
CHILDREN’S HOSPITAL RESEARCH
CENTER IN OAKLAND; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       John Shek appeals pro se from the district court’s judgment dismissing his

employment action alleging violations of Title VII, the Age Discrimination in

Employment Act (“ADEA”), and the Americans with Disabilities Act (“ADA”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under Fed. R. Civ. P. 12(b)(6), Manzarek v. St. Paul Fire & Marine Ins. Co., 519

F.3d 1025, 1030 (9th Cir. 2008), and we affirm.

        The district court properly dismissed Shek’s action because Shek’s claims

were either time-barred or failed to state a cognizable claim for relief. See 29

U.S.C. §§ 623(a), 626(d), (e) (setting forth actionable conduct and limitations

period under the ADEA); 42 U.S.C. §§ 12112, 12117(a) (setting forth actionable

conduct and procedures for filing suit under the ADA); 42 U.S.C. §§ 2000e-2,

2000e-5(f)(1) (setting forth actionable conduct and limitations period under Title

VII).

        The district court did not abuse its discretion in denying Shek’s motion to

file a second amended complaint because amendment would have been futile. See

Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993) (setting forth standard of

review and explaining that a court may deny leave to amend if the defects of the

complaint cannot be cured).

        We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

        Shek’s requests for judicial notice, filed on November 21, 2013 and


                                           2                                    13-15680
December 3, 2013, are denied.

      Shek’s motion for permission for electronic case filing, filed on November

14, 2013, is denied as unnecessary.

      AFFIRMED.




                                        3                                   13-15680